DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 15 recites in line 2 “…one or more weld zones…” Claims 16-19 each depend from claim 15 and in line 1 of each of these claims recites “…the weld zone…” It is unclear if the “weld zone” of claims 16-19 is limited to one weld zone or multiple weld zones.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claims 1-7, 9, and 15-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Dengler et al., US 2017/0105824 in view of Weihrauch, US 6,045,649.
	Dengler et al. disclose the claimed invention including a method for manufacturing a welded tuft assembly for a brush head comprising the steps of inserting at least one bristle tuft (21) into an opening in a retention element (retention element 50, paragraph 0053); and using heat at a proximal end of the bristle tuft (tuft 23, to form head portion 26) and a proximal side of the retention element to at least partially melt the bristle tuft and at least a portion of the proximal side of the retention element together to create a merged proximal end head portion that holds the welded tuft assembly together (paragraph 0054-0055 and last sentence of paragraph 0058). Regarding claim 2, there is a tuft carrier that contains a plurality of retention elements (Figure 2B or 5). Regarding claim 3, the tuft carrier comprises a plurality of webbing links interconnecting the plurality of retention elements together (91, see paragraph 0052). Regarding claim 4, the webbing links arrange the retention elements and bristle tufts contained therein in a general pattern that defines a final layout for the brush head when fully assembled (Figure 5, paragraphs 0049 and 0052). Regarding claim 5, the tuft carrier comprises a carrier plate that includes the plurality of retention elements (platen 42, paragraph 0056; alternatively 91; alternatively 36). Regarding claim 6, the retention elements and the bristle tufts are made of similar material (similar material in that they are each polymers, retention elements are  polypropylene, paragraph 0042 and bristles can by nylon, paragraph 0058; the melting temperature is similar, paragraph 0058). Regarding claim 7, the retention elements and bristle tufts are made of materials having a different melting temperatures (paragraph 0058). Regarding claim 9, there is a step of positioning one or more of the welded tuft assemblies with respect to a neck of the brush head and overmolding a matrix to connect the neck and at least a portion of the welded tuft assembly together (paragraphs 0056-0057; matrix 30). Regarding claim 15, the welding performed by heat is configured to one or more weld zones (the zone or zones are located where the heated proximal end 26 , with or without the matrix 30, and the partially melted retention ring 50 as discussed in paragraphs 0054-0055; see also Figures 2B and 6). Regarding claim 16, the weld zone is adjacent to a proximal side of the retention element (Figures 2B and 6), wherein material from the retention element is melted and reformed without integrating the bristle strands (as 50 and 26 are uniquely shown without integration in Figures 2B and 6, see also paragraphs 0054-0055). Regarding claim 17, the weld zone is formed laterally or radially inward, wherein both a portion of the retention element and the bristle strands are melted and integrated together (see Figures 2B and 6, paragraphs 0054-0055, last sentence of paragraph 0058).  Regarding claim 18, the weld zone is formed where only the bristles are melted and integrated together without integrating any material from the retention element (when the zone only includes the area of 26 that does not come into contact with the retention element 50, see Figures 2B and 6, paragraphs 0054-0055, last sentence of paragraph 0058). Regarding claim 19, the weld zone is formed to preselected dimensions relating to distance or depth (weld zone shown in Figures 2B and 6 is at a preselected dimension of distance and depth). 
	Dengler et al. disclose that heat is used to weld a proximal end of the bristle tuft and a proximal side of the retention element, however does not recite that it is laser welding that provides the heat to partially melt the bristle tuft and a portion of the proximal side of the retention element together. Dengler et al. state that the heat source is heated air or a variety of heat sources (paragraph 0054).
	Weihrauch teaches that laser welding is advantageous in securing and welding a proximal end of a bristle tuft by using the method of laser welding because it can be done quickly and constantly (Column 3 Lines 43-55) and fastens bristles to a carrier with high retention (Column 3 Lines 56-67). Regarding claim 20, Weihrauch additionally teaches that laser welding is performed by using a plate or material transparent to a beam of the laser (Column 4 Lines 30-36). Regarding claim 21, Weihrauch additionally teaches that one or more parameters of laser welding is adjusted to respond to one or more factors relating to the shape of the retention element (Column 4 Lines 21-24, the retention element being the bristle carrier, the method is described as adaptable and thus is adjusted to respond to shape).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using heat as the method of manufacturing a welded tuft assembly of Dengler et al. for a method of laser welding using transparent materials as taught by Weihrauch, for welding the proximal ends of the bristle tufts to the retention element as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.
3.	Claims 1-6, 8-9, and 15-21 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Clos WO 2004/080238 A1 (see also computer generated English translation from www.ip.com cited by the Examiner in the office action of 3 January 2022) in view of Weihrauch, US 6,045,649.
	Clos discloses the claimed invention including a method for manufacturing a welded tuft assembly for a brush head comprising the steps of inserting at least one bristle tuft (100) into an opening in a retention element (retention element 12, see English translation page 7); and using heat at a proximal end of the bristle tuft (at 102, by melting station by hot air or heating plate, see English translation page 7) and a proximal side of the retention element to at least partially melt the bristle tuft and at least a portion of the proximal side of the retention element together to create a merged proximal end head portion that holds the welded tuft assembly together (see English translation page 7; Figure 4). Regarding claim 2, there is a tuft carrier that contains a plurality of retention elements (114, see Figures). Regarding claim 3, the tuft carrier comprises a plurality of webbing links interconnecting the plurality of retention elements together (116, see English translation page 8). Regarding claim 4, the webbing links arrange the retention elements and bristle tufts contained therein in a general pattern that defines a final layout for the brush head when fully assembled (see English translation page 8). Regarding claim 5, the tuft carrier comprises a carrier plate that includes the plurality of retention elements (20, Figure 4; alternatively unlabeled plate in Figure 7). Regarding claim 6, the retention elements and the bristle tufts are made of similar material (plastic, see English translation top third of page 4 and page 7). Regarding claim 8, there is a step of adjusting a length, shape, or contouring of the bristle tuft and the proximal end, a free end of the opposite the proximal end before the step of melting (see English translation page 7, the tuft is cut to a desired length before melting step). Regarding claim 9, there is a step of positioning one or more of the welded tuft assemblies with respect to a neck of the brush head and overmolding a matrix to connect the neck and at least a portion of the welded tuft assembly together (see English translation, end of page 7 and central section of page 8). Regarding claim 15, the welding performed by heat is configured to one or more weld zones (the zone or zones are located where the heated proximal end at 102 and melts at bundle passage 12a, see Page 7 of English translation and also Figure 4). Regarding claim 16, the weld zone is adjacent to a proximal side of the retention element (Figure 4), wherein material from the retention element is melted and reformed without integrating the bristle strands (as 12 and 102 uniquely shown without integration in Figure 4). Regarding claim 17, the weld zone is formed laterally or radially inward, wherein both a portion of the retention element and the bristle strands are melted and integrated together (see Figure 4 and English translation page 7).  Regarding claim 18, the weld zone is formed where only the bristles are melted and integrated together without integrating any material from the retention element (when the zone only includes the area of 102 that does not come into contact with the retention element 12, see Figure 4). Regarding claim 19, the weld zone is formed to preselected dimensions relating to distance or depth (weld zone shown in Figure 4 is at a preselected dimension of distance and depth). 
	Clos disclose that heat is used to weld a proximal end of the bristle tuft and a proximal side of the retention element, however does not recite that it is laser welding that provides the heat to partially melt the bristle tuft and a portion of the proximal side of the retention element together. Clos state that the heat source is heated air or a variety of heat sources (hot air or heating plate, see English translation page 7).
	Weihrauch teaches that laser welding is advantageous in securing and welding a proximal end of a bristle tuft by using the method of laser welding because it can be done quickly and constantly (Column 3 Lines 43-55) and fastens bristles to a carrier with high retention (Column 3 Lines 56-67). Regarding claim 20, Weihrauch additionally teaches that laser welding is performed by using a plate or material transparent to a beam of the laser (Column 4 Lines 30-36). Regarding claim 21, Weihrauch additionally teaches that one or more parameters of laser welding is adjusted to respond to one or more factors relating to the shape of the retention element (Column 4 Lines 21-24, the retention element being the bristle carrier, the method is described as adaptable and thus is adjusted to respond to shape).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using heat as the method of manufacturing a welded tuft assembly of Clos for a method of laser welding using transparent materials as taught by Weihrauch, for welding the proximal ends of the bristle tufts to the retention element as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.
Response to Arguments
Applicant's arguments filed 4 April 2022 have been fully considered but they are not persuasive.
The Applicant argues that Dengler is silent on using laser welding and describes the walls of the retention rings as being tapered as a reason for the combination of Dengler and Weihrauch as being nonobvious. With regards to Clos et al. the Applicant argues that the thickening provided in Clos extends beyond the holding element and does not describe welding a proximal end of the bristle tuft and a proximal side of the retention element to at least partially melt the tuft and at least a portion of the proximal side of the retention element together. The Applicant argues that the combination of Clos and Weihrauch does not render obvious the laser welding method as claimed. 
The Examiner respectfully disagrees with the Applicants arguments. As mentioned above, Dengler teaches using heat for the step of welding, and additionally that the heat source is heated air or a variety of heat sources (paragraph 0054). Weihrauch is relied upon for its teaching of laser welding tufts of bristles to a retention element (carrier), and that by using laser welding, instead of a general heating step, that the welding can be done quickly and constantly (Column 3 Lines 43-55). The Examiner maintains that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using heat as the method of manufacturing the welded tuft assembly of Dengler et al. for a method of laser welding using transparent materials as taught by Weihrauch, for welding the proximal ends of the bristle tufts to the retention element as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention. The Examiner doesn’t fully understand the position that a tapered retention ring of Dengler et al. would make it non-obvious in combination with Weihrauch. Dengler describes in paragraphs 0054-0055 that the welding step includes melting the proximal end 23 of tufts 21 and to also melt, at least partially, the retention element 50 to the bristle tuft. Figure 6 shows the proximal end of tuft (at 23) and a proximal side of retention element (50) together creating a merged proximal end head portion that holds the welded tuft assembly together as claimed.
	Also Clos discloses the invention as previously described by the Examiner above. In response to the Applicant’s arguments regarding Clos, the Examiner maintains that by using heat as a source of the welding step that a proximal end of the bristle tuft (the proximal end includes 102) and a proximal side of the retention element (right end of 12 as shown in Figure 4) to at least partially melt the tuft and at least a portion of the proximal side of the retention element together (the tuft is melted at 102 and the retention element 12 is partially melted at a small portion of its proximal side that the thickened portion is pressed against the mouth of the bundle passages before cooled completely to form a seal (pages 7 and 9 of English translation provided by the Examiner translated by www.ip.com). The Examiner maintains that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute using heat as the method of manufacturing a welded tuft assembly of Clos for a method of laser welding using transparent materials as taught by Weihrauch, for welding the proximal ends of the bristle tufts to the retention element as it is a constant and quick method of securing bristles to a carrier that results in the tuft of bristles being secured with high retention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg